Case 1:19-md-02912-CFC Document 210 Filed 09/29/20 Page 1 of 2 PageID #: 6037


                       MORRIS, NICHOLS, ARSHT              &   TUNNELL   LLP

                                   1201 N ORTH M ARKET S TREET
                                          P.O. B OX 1347
                               W ILMINGTON , D ELAWARE 19899-1347


                                          (302) 658-9200
 MEGAN E. DELLINGER
 (302) 351-9366
 mdellinger@mnat.com


                                      September 29, 2020

 The Honorable Colm F. Connolly
 U.S. District Court for the District of Delaware
 844 North King Street
 Wilmington, DE 19801

         Re:      In re: Palbociclib Patent Litigation, MDL No. 19-2912 (CFC);
                  Pfizer Inc., et al. v. Aizant Drug Research Sols. Pvt. Ltd., et al.,
                  C.A. No. 19-743 (CFC) (consolidated)
Dear Judge Connolly:

       Plaintiffs write regarding the pending discovery dispute between Plaintiffs
and defendants Zydus Pharmaceuticals (USA) Inc., Zydus Worldwide DMCC, and
Cadila Healthcare Limited (collectively, “Zydus”). Plaintiffs filed a motion to
compel Zydus to supplement its responses to Interrogatory Nos. 1-4, which seek
Zydus’s bases for its non-infringement assertions, and No. 9, which relates to its
market research for products embodying the invention. Yesterday, Zydus served
Supplemental Response to Interrogatories Nos. 1-4 along with its answering brief.
D.I. 207, 208 in MDL No. 19-2912-CFC. Because Zydus’s supplemental response
provides the relief that Plaintiffs sought, Plaintiffs believe that the dispute regarding
Interrogatory Nos. 1-4 is now moot.
       Accordingly, Plaintiffs wanted to inform the Court that it need not consider
the first section of Plaintiffs’ letter brief (D.I. 206 at 1-3 (“1. Interrogatory Nos. 1-
4”)). The only dispute that remains is with respect to Interrogatory No. 9 (id. at 3
(“2. Interrogatory No. 9”)). Plaintiffs also attach an updated version of their
Proposed Order limited to Interrogatory No. 9.
Case 1:19-md-02912-CFC Document 210 Filed 09/29/20 Page 2 of 2 PageID #: 6038

The Honorable Colm F. Connolly
September 29, 2020
Page 2

                                           Respectfully,

                                           /s/ Megan E. Dellinger
                                           Megan E. Dellinger (#5739)

MED/rah
Attachments

cc:   Counsel of Record (via electronic mail; w/attachments)
